Citation Nr: 1018627	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  05-00 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for lower extremity 
numbness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel







INTRODUCTION

The Veteran had active service from November 1968 to April 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied in relevant part service 
connection for nephrolithiasis, gastroesophageal reflux 
disease (GERD), right shoulder impingement, and lower 
extremity numbness, among other disorders.  The Veteran 
appealed and perfected his appeal only with regard to these 4 
disabilities.  In a March 2006 rating decision service 
connection was granted for left lateral leg sensory deficit, 
secondary to service-connected thoracolumbar spine, 
degenerative disc disease.  In a January 2009 rating decision 
the RO granted service connection to the GERD, right shoulder 
impingement, and nephrolithiasis disabilities.  As this 
constituted a full grant to the benefit sought on appeal, the 
claims regarding these three disabilities are no longer 
before the Board.    

The Board notes that the Veteran had requested a hearing via 
video teleconference; however in April 2009, he submitted a 
signed statement, waiving his request for a hearing and 
requesting that the record be held open for 60 days so that 
he made submit more evidence. That request was granted in 
April 2009; however, at the conclusion of 60 days, no new 
evidence was received.

In July 2009 the sole remaining issue of service connection 
for lower extremity numbness came before the Board, which 
ordered a remand for further development, specifically 
obtaining the Veteran's post-service treatment records.  A 
remand by the Board confers upon the appellant, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The Board finds the 
remand order has been complied with sufficiently.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

Upon review of the Veteran's post-service treatment records 
from the service medical facility at Randolph Air Force Base, 
Texas, the Board notes that while there were several 
evaluations and physical examinations during which the 
Veteran denied numbness (October 2008 Physical Therapy), the 
Veteran received a diagnosis of peripheral neuropathy in July 
2009 and October 2009.

A review of the Veteran's personnel records confirms his 
service in the Republic of Vietnam from December 1968 to 
December 1969 and thus he is presumed to have been exposed to 
Agent Orange.

In the case of a Veteran who served in the Republic of 
Vietnam during the Vietnam era, such as the Veteran in this 
case, service connection will be presumed for certain 
specified diseases, including acute and subacute peripheral 
neuropathy, based on presumed exposure to herbicide agents 
(e.g., Agent Orange) in Vietnam.  'Acute and subacute 
peripheral neuropathy' is defined as transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  For the Agent Orange presumption of service 
connection to apply, acute and subacute peripheral neuropathy 
must be manifest to a degree of 10 percent or more within a 
year after last herbicide exposure in service.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

Service treatment records contain several complaints over the 
years of his service of numbness in the lower extremities. 

The Veteran is competent to state that he has had symptoms of 
foot numbness since service.  See Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006). 
 
As there is some evidence of a current disability, evidence 
of herbicide exposure in service, and an indication that the 
claimed disability may possibly be associated with the 
Veteran's service, the Board finds that it is necessary to 
afford the Veteran VA medical examination to obtain a medical 
opinions to determine whether the recently diagnosed 
peripheral neuropathy is related to service.  McLendon, 20 
Vet. App. at 79; see also 38 U.S.C.A. § 5103A(d)(2), 38 
C.F.R. § 3.159(c)(4)(i). 

The Board notes that service connection still may be 
established directly if a medical condition does not carry 
regulatory presumption.  When a Veteran is found not to be 
entitled to a regulatory presumption of service connection, 
the claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  38 
C.F.R. § 3.303(d) (2009).  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994); see also Robinson v. Mansfield, 21 Vet. 
App. 545, 557 (2008) (noting that "the Board itself commits 
error by failing to address issues reasonably raised by the 
record"); accord Szemraj v. Principi, 357 F.3d 1370, 1376 
(Fed.Cir.2004) (discussing VA's duty to "give a sympathetic 
reading to the veteran's filings to determine all claims for 
recovery supported by a liberal construction of those 
allegations").


Accordingly, the case is REMANDED for the following action:


1.  Afford the Veteran a VA medical 
examination in order to evaluate the 
nature and etiology of the Veteran's 
recently diagnosed peripheral neuropathy 
of the lower extremities.  The claims 
folder must be made available to the 
examiner for use in the study of this case 
and the review must be noted in the 
examination report.  Such examination 
should include a review of the evidence in 
the claims folder, a comprehensive 
clinical evaluation, and any tests deemed 
necessary, followed by entry of all 
pertinent diagnoses. 
 
(a).  In addition, the examiner is asked 
to respond to the following questions, 
providing a rationale for the responses 
provided: 
 
(b).  Does the Veteran have peripheral 
neuropathy?  If yes, is it at least as 
likely as not (i.e., to a degree of 
probability of 50 percent or more) that 
any of the Veteran's current neurological 
disorders began during service or are 
related to any incident of service, to 
include exposure to herbicides, or other 
in-service complaints of numbness or 
parathesia? 

(c).  The Veteran is already service 
connected for left lateral leg sensory 
deficit, secondary to his thoracolumbar 
spine, degenerative disease, L5 vertebra, 
as found in the February 2005 fee-based VA 
examination.  If the examiner has found 
that the Veteran does have peripheral 
neuropathy, the examiner is asked to 
consider whether the peripheral neuropathy 
found in the 2009 treatment reports is the 
same as this already service connected 
"left lateral leg sensory deficit."   

2.  Then, after completion of any other 
development indicated by the state of the 
record, readjudicate the claim for service 
connection for lower extremity numbness.  
If the benefits sought on appeal remain 
denied, issue a supplemental statement of 
the case and provide the Veteran and his 
representative the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


